Citation Nr: 0818737	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for malaria.

2.  Entitlement to a higher initial evaluation for left 
epididymitis.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The veteran had requested 
a hearing before a Board of Veterans' Appeals (Board) 
Veterans Law Judge, but withdrew that request in April 2006.


FINDINGS OF FACT

1.  No residuals of malaria are currently shown.

2.  No residuals of left epididymitis are currently shown.

3.  The evidence of record fails to demonstrate that the 
veteran's multiple noncompensable service-connected 
disabilities clearly interfere with his normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2007).

2.  The criteria for an initial compensable disability rating 
for left epididymitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 7599-7525 
(2007).

3.  The criteria for a 10 percent rating based on multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and   
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is  
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

However, the Court has held that, "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  
Regardless, an appropriate letter was sent to the veteran in 
April 2005 and the claims were readjudicated by means of a 
June 2005 statement of the case.  See Prickett v. Nicholson, 
20 Vet.App. 370, 376 (2006) (As long as a determination was 
made following the notice letter, there is no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case.)

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the veteran's claims folder was 
previously lost, and service medical records are unavailable.  
VA reconstructed the veteran's claims folder the best it 
could and obtained available VA and private medical records 
and examined the veteran in March 2003.  VA has satisfied its 
assistance duties.

Pertinent criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities at issue have not 
significantly changed and that uniform ratings are warranted.

Malaria

The veteran appeals the RO's September 2004 assignment of an 
initial noncompensable rating for malaria.  The RO has rated 
it under Diagnostic Code 6304.  

The provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304 
indicate that when malaria is as an active disease, it 
warrants a 100 percent rating.  They indicate that after it 
is no longer an active disease, it is to be rated on 
residuals such as liver or spleen damage under the 
appropriate Diagnostic Code.  

On VA examination in March 2003, the veteran reported to the 
examiner that he had had malaria in 1945 and that it was 
treated for 2 weeks.  After that, he had one episode of 
recurrence in 1946.  Currently, he was not complaining of 
chills, fever, night sweats, weight loss, skin rash, 
petechia, bleeding, ecchymosis, tiredness, or malaise.  His 
abdomen was normal and he had no lymphadenopathy, petechia, 
bleeding, bruises, or ecchymosis.  The diagnosis was malaria 
treated initially in 1945 with one recurrence in 1946, 
treated, without residuals.  

In this case, the March 2003 VA examination report shows that 
the veteran's malaria is not an active disease, and that 
there are not any residuals currently of malaria.  The 
veteran has asserted that he deserves a compensable rating 
because, due to having had malaria, he can not give blood.  
However, in light of the evidence, under the rating schedule, 
a compensable rating is not warranted.  

The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization during the rating period due to malaria.  
Accordingly, referral of the claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Left epididymitis

The veteran appeals the RO's September 2004 assignment of a 
noncompensable rating for this disability, under Diagnostic 
Code 7599-7525.  Diagnostic Code 7525 is for chronic 
epididymo-orchitis.  It is to be rated as urinary tract 
infection.  Urinary tract infection warrants a 10 percent 
rating when there is long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525. 

The veteran had a left orchiectomy privately by James A. 
Simpson, M.D. in October 1976.

On VA examination in March 2003, the veteran denied hematuria 
and dysuria and other symptoms of metastatic disease.  He had 
tremendous bladder emptying for someone his age.  His most 
recent urinalysis had been negative.  Physical examination 
revealed a normal phallus and showed that he had a surgically 
absent left testicle with well healed surgical incisions.  
There was no genitourinary abnormality.  The impression was 
status post orchiectomy.  

In March 2004, the veteran testified that once in a while, he 
was still bothered by residuals of left epididymitis.   

Since the evidence shows that there is not currently any 
chronic epididymitis or that it produces a urinary tract 
infection where there is long-term drug therapy, 1-2 
hospitalizations per year, or intermittent intensive 
management, a compensable rating is not warranted under 
Diagnostic Code 7525. 

The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization during the rating period due to left 
epididymitis..  Accordingly, referral of the claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

38 C.F.R. § 3.324

The veteran appeals the RO's September 2004 determination 
denying benefits under 38 C.F.R. § 3.324 and feels that he is 
entitled to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2007).

In addition to the noncompensably rated residuals of malaria 
and left epididymitis, the veteran has a service connected 
pes planus which is rated noncompensable.  The veteran's 
service-connected disabilities may be permanent, and they are 
separate and rated as noncompensably disabling.  However, the 
evidence does not establish that they clearly interfere with 
normal employability.  No evidence indicating that they 
clearly interfere with normal employability has been 
submitted.  At a VA examination in June 2005, the veteran 
reported that he was retired from maintenance work.  No 
residuals of malaria or epididymitis have been shown, and the 
VA foot examiner in June 2005 reported a normal foot 
examination.  He stated that the veteran had tenderness due 
to age-related fasciitis, but would do just fine once his 
orthotic was adjusted.  Accordingly, the Board concludes that 
the criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial compensable rating for malaria is denied.

An initial compensable rating for left epididymitis is 
denied.

A 10 percent rating based on multiple noncompensable 
service-connected disabilities is denied.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


